Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2019

                                      No. 04-19-00399-CR

                                     Kurt Wayne LOPER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 566384
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
        The clerk’s record has been filed, but it does not contain the contents requested and
required by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 34.5(a)(2) (requiring
the clerk’s record to include, “in criminal cases, the indictment or information, any special plea
or defense motion that was presented to the court and overruled, any written waiver, any written
stipulation, and, in cases in which a plea of guilty or nolo contendere has been entered, any
documents executed for the plea”). We order the county court clerk, Lucy Adame Clark, to file a
supplemental clerk’s record containing all filings requested and required by the Rule by August
15, 2019.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court